Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but are moot based on new grounds of rejections. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 43-45, 47-51, 53, 56-61, 64 and 66-67 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2015/0257073; hereinafter Park).

Regarding claim 43, Park shows a method (Figure 15 shows a method performed in part by a serving BS.) performed in a network in a wireless communication network, the method comprising: 
obtaining movement status information for a wireless communication device (Figure 15; Par. 0045, 0091; noted serving BS receives a measurement report from a mobile station (MS) at 1507.  Further noted that the measurement report includes measurement results based on determination metrics affected when the MS travels around certain optimal beam pairs.  In this instance, the measurement results/information in the measurement report are considered as movement status information considering that these metrics are based on movement (i.e. travel) of the MS around the optimal beam pairs.) that communicates with the wireless communication network via a serving beam provided by a serving access node of the wireless communication network (Figure 1A, 15; Par. 0089-0090; noted MS communicates with at least one serving BS via one or more serving beams.);
 triggering a mobility procedure with respect to the wireless communication device, in dependence on the movement status information (Figure 15 and 17; Par. 0091-0092, 0106; noted based on the measurement report provided by the MS, an optimal/preferred beam group is provided to at least the serving BS and/or determined by the serving BS itself in the embodiment of Figure 17.  Further steps of the method of Figure 15 is performed/triggered based on the initial measurement report.); and 
responsive to triggering the mobility procedure, activating transmission of one or more beam-based reference signals for measurement by the wireless communication device in support of the mobility procedure (Figure 15 and 17; Par. 0092-0093; noted based on the measurement report (at step 1507) provided by the MS, an optimal/preferred beam group is provided to at least the serving BS and/or determined by the serving BS itself in the embodiment of Figure 17.  The BSs of the serving BS 1510 and the target BS 1530 transmit the reference signals beamformed with the transmit beams of the optimal beam group determined by the central management device 1540. Hence, the MS 1520 receives the reference signals through the multiple reference signal transmission opportunities and beamforms the signals with the receive beams of the optimal beam group.  Responsive to the determination and transmission of transmit beam of the optimal beam group, the MS further measures the channel quality per beam with respect to the serving BS 1510 and the target BS 1530. The channel quality per beam is measured individually for each BS.), the one or more beam-based reference signals including at least one of a serving-beam reference signal transmitted via the serving beam or a candidate-beam reference signal transmitted via a candidate beam that is a candidate for use as a new serving beam for the wireless communication device (Figure 15; Par. 0093-0094; noted the serving BS 1510 transmits the handover command to the MS 1520. The handover command directs the MS 1520 to perform a handover from the serving BS 1510 to the target BS 1530, and include the information indicating the beam pair combination of the target BS 1530 for the handover. In operation 1519, the MS 1520, the serving BS 1510, and the target BS 1530 perform a beam handover procedure. Herein, the beam handover procedure includes at least one of the serving BS change and the beam pair change of the same serving BS.).
Regarding claim 44, Park shows wherein the movement status information comprises any one of: an indication of whether the wireless communication device is static or moving (Figure 15; Par. 0045, 0091; noted serving BS receives a measurement report from a mobile station (MS) at 1507.  Further noted that the measurement report includes measurement results based on determination metrics affected when the MS travels around certain optimal beam pairs.  In this instance, the measurement results/information in the measurement report are considered as movement status information considering that these metrics are based on movement (i.e. travel) of the MS around the optimal beam pairs.), an indication of a movement extent of the wireless communication device (Figure 15; Par. 0045, 0091; noted serving BS receives a measurement report from a mobile station (MS) at 1507.  Further noted that the measurement report includes measurement results based on determination metrics affected when the MS travels around certain optimal beam pairs.  In this instance, the measurement results/information in the measurement report are considered as movement status information considering that these metrics are based on movement (i.e. travel) of the MS around the optimal beam pairs.), a2 of 11Application Ser. No.: 16/340,562 Attorney Docket No. 1009-3338 / P049865US01position of the wireless communication, or a speed or Doppler spread associated with the wireless communication device.
Regarding claim 45, Park shows activating the transmission responsive to the movement status information indicating a movement of the wireless communication device within a coverage area associated with the serving beam (Figure 15; Par. 0045, 0091; noted serving BS receives a measurement report from a mobile station (MS) at 1507.  Further noted that the measurement report includes measurement results based on determination metrics affected when the MS travels around certain optimal beam pairs.  In this instance, the measurement results/information in the measurement report are considered as movement status information considering that these metrics are based on movement (i.e. travel) of the MS around the optimal beam pairs.), or when an extent or rate of movement by the wireless communication device exceeds  a predefined threshold (Par. 0045, 0070; noted channel measurement metric based on the selected beam group should exceed a threshold.).  
Regarding claim 47, Park shows wherein the network node is any one of the serving access node (Figure 15; noted serving BS.), a non-serving access node associated with the candidate beam, and a network controller associated with one or both of the serving access node or the non-serving access node.  
Regarding claim 48, Park shows receiving the movement status information from the wireless communication device (Figure 15; Par. 0045, 0091; noted serving BS receives a measurement report from a mobile station (MS) at 1507.  Further noted that the measurement report includes measurement results based on determination metrics affected when the MS travels around certain optimal beam pairs.  In this instance, the measurement results/information in the measurement report are considered as movement status information considering that these metrics are based on movement (i.e. travel) of the MS around the optimal beam pairs.).  
Regarding claim 49, Park shows wherein obtaining the movement status information any combination of: 
determining the movement status based on channel estimates of received signals from the wireless communication device (Par. 0045; noted measurement result is represented using channel quality, channel gain, and the like. For example, the measurement result is expressed using Received Signal Strength Information (RSSI), Signal to Noise Ratio (SNR), Signal to Interference and Noise Ratio (SINR), Carrier to Interference and Noise Ratio (CINR), and the like.); 
determining the movement status based on signal strength measurement reports with regard to one or more network access nodes received from the wireless communication device (Par. 0045; noted measurement result is represented using channel quality, channel gain, and the like. For example, the measurement result is expressed using Received Signal Strength Information (RSSI), Signal to Noise Ratio (SNR), Signal to Interference and Noise Ratio (SINR), Carrier to Interference and Noise Ratio (CINR), and the like.); and 
determining the movement status based on timing advance estimates of the wireless communication device with regard to one or more network access nodes.  
Regarding claim 50, Park shows wherein the one or more beam-based reference signals comprise one or more beam-based downlink mobility measurement signals (Figure 15 and 17; Par. 0092-0093; noted based on the measurement report (at step 1507) provided by the MS, an optimal/preferred beam group is provided to at least the serving BS and/or determined by the serving BS itself in the embodiment of Figure 17.  The BSs of the serving BS 1510 and the target BS 1530 transmit the reference signals beamformed with the transmit beams of the optimal beam group determined by the central management device 1540. Hence, the MS 1520 receives the reference signals through the multiple reference signal transmission opportunities and beamforms the signals with the receive beams of the optimal beam group.  Responsive to the determination and transmission of transmit beam of the optimal beam group, the MS further measures the channel quality per beam with respect to the serving BS 1510 and the target BS 1530. The channel quality per beam is measured individually for each BS.).  
Regarding claim 51, Park shows activating the serving-beam reference signal and the candidate-beam reference signal, for serving beam and candidate beam quality monitoring by the wireless communication device (Figure 15 and 17; Par. 0092-0093; noted based on the measurement report (at step 1507) provided by the MS, an optimal/preferred beam group is provided to at least the serving BS and/or determined by the serving BS itself in the embodiment of Figure 17.  The BSs of the serving BS 1510 and the target BS 1530 transmit the reference signals beamformed with the transmit beams of the optimal beam group determined by the central management device 1540. Hence, the MS 1520 receives the reference signals through the multiple reference signal transmission opportunities and beamforms the signals with the receive beams of the optimal beam group.  Responsive to the determination and transmission of transmit beam of the optimal beam group, the MS further measures the channel quality per beam with respect to the serving BS 1510 and the target BS 1530. The channel quality per beam is measured individually for each BS.).  
Regarding claim 53, Park shows requesting the wireless communication device to send a measurement report that indicates beam-quality measurements for the serving beam and the candidate beam (Figure 15 and 17; Par. 0092-0093; noted based on the measurement report (at step 1507) provided by the MS, an optimal/preferred beam group is provided to at least the serving BS and/or determined by the serving BS itself in the embodiment of Figure 17.  The BSs of the serving BS 1510 and the target BS 1530 transmit the reference signals beamformed with the transmit beams of the optimal beam group determined by the central management device 1540. Hence, the MS 1520 receives the reference signals through the multiple reference signal transmission opportunities and beamforms the signals with the receive beams of the optimal beam group.  Responsive to the determination and transmission of transmit beam of the optimal beam group, the MS further measures the channel quality per beam with respect to the serving BS 1510 and the target BS 1530. The channel quality per beam is measured individually for each BS.); and 
initiating a serving link change for the wireless communication device in dependence on the measurement report, wherein the serving link change results in the candidate beam becoming the new serving beam for the wireless communication device (Figure 15; Par. 0093-0094; noted the serving BS 1510 transmits the handover command to the MS 1520. The handover command directs the MS 1520 to perform a handover from the serving BS 1510 to the target BS 1530, and include the information indicating the beam pair combination of the target BS 1530 for the handover. In operation 1519, the MS 1520, the serving BS 1510, and the target BS 1530 perform a beam handover procedure. Herein, the beam handover procedure includes at least one of the serving BS change and the beam pair change of the same serving BS.).  
Regarding claim 56, Park shows determining mobility measurement information for the wireless communication device, based on measuring an uplink mobility measurement signal received from the wireless communication device (Figures 5A-B; Par. 0063; the procedure of FIGS. 5A and 5B is applied to the uplink communication, that is, to the determination of the combination of the optimal beam pairs with respect to the transmit beams of the MS 520 and the receive beams of the BSs 510. In this case, the row corresponds to the receive beam ID of the BS and the column corresponds to the transmit beam ID of the MS in the matrix of FIGS. 5A and 5B. Unlike the dedicated search as explained in FIGS. 4A and 4B, in the collective search of FIGS. 5A and 5B, the BSs transmit the composite beam signals beamformed with the combinations of the predefined beam IDs, that is, with the predefined composite beams, and the MS determines the preferred or optimal composite beam pair. The MS, which communicates with the BSs, measures the composite beam signals simultaneously transmitted from the BSs and determine whether to change the beam or whether to perform a handover based on the measurement result).  
Regarding claim 57, Park shows a network node (Figure 15 and 25 shows a base station (BS).) configured for operation in a wireless communication network, the network node comprising: 5 of 11Application Ser. No.: 16/340,562 Attorney Docket No. 1009-3338 / P049865US01 
communication circuitry; and processing circuitry (Figure 25 shows BS to include processing circuitry and communication circuitry.) configured to: 
obtain, via the communication circuitry, movement status information for a wireless communication device (Figure 15; Par. 0045, 0091; noted serving BS receives a measurement report from a mobile station (MS) at 1507.  Further noted that the measurement report includes measurement results based on determination metrics affected when the MS travels around certain optimal beam pairs.  In this instance, the measurement results/information in the measurement report are considered as movement status information considering that these metrics are based on movement (i.e. travel) of the MS around the optimal beam pairs.) that communicates with the wireless communication network via a serving beam provided by a serving access node of the wireless communication network (Figure 1A, 15; Par. 0089-0090; noted MS communicates with at least one serving BS via one or more serving beams.);
trigger a mobility procedure with respect to the wireless communication device, in dependence on the movement status information (Figure 15 and 17; Par. 0091-0092, 0106; noted based on the measurement report provided by the MS, an optimal/preferred beam group is provided to at least the serving BS and/or determined by the serving BS itself in the embodiment of Figure 17.  Further steps of the method of Figure 15 is performed/triggered based on the initial measurement report.); and 
responsive to triggering the mobility procedure, activate transmission of one or more beam-based reference signals for measurement by the wireless communication device in support of the mobility procedure (Figure 15 and 17; Par. 0092-0093; noted based on the measurement report (at step 1507) provided by the MS, an optimal/preferred beam group is provided to at least the serving BS and/or determined by the serving BS itself in the embodiment of Figure 17.  The BSs of the serving BS 1510 and the target BS 1530 transmit the reference signals beamformed with the transmit beams of the optimal beam group determined by the central management device 1540. Hence, the MS 1520 receives the reference signals through the multiple reference signal transmission opportunities and beamforms the signals with the receive beams of the optimal beam group.  Responsive to the determination and transmission of transmit beam of the optimal beam group, the MS further measures the channel quality per beam with respect to the serving BS 1510 and the target BS 1530. The channel quality per beam is measured individually for each BS.), the one or more beam-based reference signals including at least one of a serving- beam reference signal transmitted via the serving beam or a candidate- beam reference signal transmitted via a candidate beam that is a candidate for use as a new serving beam for the wireless communication device (Figure 15; Par. 0093-0094; noted the serving BS 1510 transmits the handover command to the MS 1520. The handover command directs the MS 1520 to perform a handover from the serving BS 1510 to the target BS 1530, and include the information indicating the beam pair combination of the target BS 1530 for the handover. In operation 1519, the MS 1520, the serving BS 1510, and the target BS 1530 perform a beam handover procedure. Herein, the beam handover procedure includes at least one of the serving BS change and the beam pair change of the same serving BS.).  
Regarding claims 58, 59, 60, 61 and 64, these claims are rejected based on the same reasoning as provided in the rejection of claims 47, 48, 49, 50 and 53, respectively.
Regarding claim 66, Park shows receive mobility measurement information from the wireless communication device (Figure 15; Par. 0045, 0091; noted serving BS receives a measurement report from a mobile station (MS) at 1507.  Further noted that the measurement report includes measurement results based on determination metrics affected when the MS travels around certain optimal beam pairs.  In this instance, the measurement results/information in the measurement report are considered as movement status information considering that these metrics are based on movement (i.e. travel) of the MS around the optimal beam pairs.) or 
measure an uplink mobility measurement signal received from the wireless communication device (Figures 5A-B; Par. 0063; the procedure of FIGS. 5A and 5B is applied to the uplink communication, that is, to the determination of the combination of the optimal beam pairs with respect to the transmit beams of the MS 520 and the receive beams of the BSs 510. In this case, the row corresponds to the receive beam ID of the BS and the column corresponds to the transmit beam ID of the MS in the matrix of FIGS. 5A and 5B. Unlike the dedicated search as explained in FIGS. 4A and 4B, in the collective search of FIGS. 5A and 5B, the BSs transmit the composite beam signals beamformed with the combinations of the predefined beam IDs, that is, with the predefined composite beams, and the MS determines the preferred or optimal composite beam pair. The MS, which communicates with the BSs, measures the composite beam signals simultaneously transmitted from the BSs and determine whether to change the beam or whether to perform a handover based on the measurement result).  
Regarding claim 67, Park shows a method performed by a network node (Figure 15 shows a method performed in part by a serving BS) of a wireless communication network, the method comprising: 
triggering a mobility procedure for a wireless communication device, in dependence on a location or speed of a wireless communication device (Figure 15; Par. 0045, 0091; noted serving BS receives a measurement report from a mobile station (MS) at 1507.  Further noted that the measurement report includes measurement results based on determination metrics affected when the MS travels around certain optimal beam pairs.  In this instance, the measurement results/information in the measurement report are considered as movement status information considering that these metrics are based on location of the MS around the optimal beam pairs.  Handover procedure based on measurements performed and provided by the MS.), the mobility procedure used to decide whether to change from a current serving beam used by the8 of 11Application Ser. No.: 16/340,562 Attorney Docket No. 1009-3338 / P049865US01wireless communication network for the wireless communication device to a new serving beam (Figure 15; Par. 0094; noted upon performing the measurements by the MS in the prior steps, the serving BS 1510 transmits the handover command to the MS 1520. The handover command directs the MS 1520 to perform a handover from the serving BS 1510 to the target BS 1530, and include the information indicating the beam pair combination of the target BS 1530 for the handover. In operation 1519, the MS 1520, the serving BS 1510, and the target BS 1530 perform a beam handover procedure. Herein, the beam handover procedure includes at least one of the serving BS change and the beam pair change of the same serving BS.); and 
responsive to triggering the mobility procedure, activating transmission of beam-based reference signals in the serving beam and in one or more candidate beams, for measurement reporting by the wireless communication device (Figure 15 and 17; Par. 0092-0093; noted based on the measurement report (at step 1507) provided by the MS, an optimal/preferred beam group is provided to at least the serving BS and/or determined by the serving BS itself in the embodiment of Figure 17.  The BSs of the serving BS 1510 and the target BS 1530 transmit the reference signals beamformed with the transmit beams of the optimal beam group determined by the central management device 1540. Hence, the MS 1520 receives the reference signals through the multiple reference signal transmission opportunities and beamforms the signals with the receive beams of the optimal beam group.  Responsive to the determination and transmission of transmit beam of the optimal beam group, the MS further measures the channel quality per beam with respect to the serving BS 1510 and the target BS 1530. The channel quality per beam is measured individually for each BS.), in support of the mobility procedure, the one or more candidate beams being individual candidates for use as the new serving beam (Figure 15; Par. 0093-0094; noted the serving BS 1510 transmits the handover command to the MS 1520. The handover command directs the MS 1520 to perform a handover from the serving BS 1510 to the target BS 1530, and include the information indicating the beam pair combination of the target BS 1530 for the handover. In operation 1519, the MS 1520, the serving BS 1510, and the target BS 1530 perform a beam handover procedure. Herein, the beam handover procedure includes at least one of the serving BS change and the beam pair change of the same serving BS.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Venkatraman et al. (US 2013/0095839; hereinafter Venkatraman).
 
Regarding claim 46, Park shows all of the elements except wherein the predefined threshold is one of a speed threshold and a Doppler spread threshold.
Ramalho shows all of the elements as discussed above.  Ramalho does not specifically show a wireless local area network and a message traversing via multiple routes.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Venkatraman.  Specifically, Venkatraman shows wherein the predefined threshold is one of a vehicular speed threshold (Figure 5; Par. 0032-0037, 0043-0045; noted at decision block 506, a test is to determine whether user equipment exceeds a velocity threshold.) and a Doppler spread threshold. 
In view of the above, having the system of Park, then given the well-established teaching of Venkatraman, it would have been obvious at the time of filing the application to modify the system of Park as taught by Venkatraman, in order to provide motivation to achieve higher reuse than pre-reservation and at the same time mitigates high interference scenarios (Par. 0046 of Venkatraman).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190305838 A1 – directed to techniques for interference-based beam selection.
US 20180098333 A1 – directed to resource scheduling for user equipments (UEs) in a cell, and more specifically to using a resource bias parameter to schedule resources for different types of UEs (e.g., carrier aggregation (CA)-capable and non-CA-capable UEs) connected to a cell.
US 20170230869 A1 –directed to beam selection in uplink-based and downlink-based mobility scenarios, for example, for new radio (NR) systems which can improve handover reliability, reduce handover frequency, and improve power efficiency.
US 20150036598 A1 – directed to predicting a current random access transmission power detectable by a base station based on historical transmission power information.
US 20130059610 A1 – directed to supporting configuration of a measurement gap pattern for a user equipment (91) requiring measurement gaps for performing an inter-frequency measurement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REDENTOR PASIA/Primary Examiner, Art Unit 2413